Citation Nr: 0513337	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than March 22, 1999, 
for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1978 to October 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2000 the veteran testified at a videoconference 
hearing in Reno in support of his claim.  

The Board remanded the case to the RO in October 2002, after 
which the veteran testified at another hearing in February 
2003, this time before a Veterans Law Judge (VLJ) of the 
Board sitting at the RO in Las Vegas.  The VLJ signing this 
decision conducted that hearing.  

In a June 2003 decision the Board denied an earlier effective 
date for the TDIU.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) - 
which, pursuant to a Joint Motion, entered an Order in 
December 2004 vacating and remanding the case to the Board.  

The veteran did not attend a hearing before the Board 
scheduled for April 2005.  In a letter later that month his 
attorney explained the absence was due to medical and other 
reasons.  So a Brief was submitted in "lieu of a formal 
hearing."  

Accordingly, the Board will review this case as if the 
veteran withdrew his request for a personal hearing.  See 38 
C.F.R. § 20.702(d) (2004).  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  

Also, the veteran, through his attorney, has raised an 
additional claim of entitlement to an earlier effective date 
for service connection for schizophrenia.  This additional 
claim has not been adjudicated by the RO, however, much less 
denied and timely appealed to the Board.  So it is referred 
to the RO for appropriate development and consideration.  See 
38 C.F.R. § 20.200 (2004).  And if inextricably intertwined 
with the current claim for an earlier effective date for the 
TDIU, this will avoid piecemeal adjudication of these claims.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).


REMAND

The Joint Motion stipulated that records of the Social 
Security Administration (SSA) pertaining to the veteran's 
award of disability benefits must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992) (VA has duty to 
obtain SSA records when it has actual notice the veteran is 
receiving SSA benefits in a claim for a TDIU).

In the Brief to the Court and in the Brief to the Board (in 
lieu of the formal hearing scheduled for April 2005), the 
veteran and his attorney alleged that a claim for service 
connection for a psychiatric disorder remained pending 
because the veteran had initiated an appeal from a prior RO 
denial of service connection for a psychiatric disorder, but 
the RO had never issued a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  They argued 
in the alternative that he had initiated a timely appeal from 
the denial of that claim, and after an SOC was issued, he 
perfected the appeal to the Board by filing a timely 
Substantive Appeal.  But, unfortunately, the case was never 
actually forwarded to the Board for appellate adjudication.  
In either event, they believe the claim for service 
connection for a psychiatric disorder remained open, thereby 
creating entitlement to an earlier effective date for service 
connection for that disorder (which also, if true, creates a 
basis for entitlement to an earlier effective date 
for the TDIU, the claim presently before the Board).  

As mentioned, however, the claim for an earlier effective 
date for the psychiatric disorder has not yet been 
adjudicated by the RO.  If there is a claim that has not been 
adjudicated by the RO and the determination of that claim may 
have an effect on the outcome of an issue that has been 
developed on appeal, the claims are inextricably intertwined 
and must be adjudicated simultaneously.  See Kellar v. Brown, 
6 Vet. App. 157 (1994) and Parker v. Brown, 7 Vet. App. 116 
(1994).  Such is the case here inasmuch as it is clear that 
any grant of an earlier effective date for service connection 
for schizophrenia would directly impact upon the claim 
developed for appellate adjudication, i.e., an earlier 
effective date for the TDIU.

Also in the Brief to the Court and in the Brief to the Board 
(in lieu of the formal hearing scheduled for April 2005), the 
veteran and his attorney alleged there had been a violation 
of the duty to assist.  They claimed that, in the past, the 
veteran had requested copies of various documents but it was 
unclear whether these documents were ever provided to him.  
The Board's preliminary review of the claims files finds 
that, in November 1996, the veteran requested a complete copy 
of his claims file, which was sent to him later that month.  
In May 1997, he requested copies of his service medical 
records (SMRs), which apparently were forwarded to him later 
that month.  And in April 2001, he requested copies of all VA 
outpatient treatment (VAOPT) records, but it is unclear 
whether these records were provided to him.

As well, the veteran has received treatment from private 
doctors since service for psychiatric illness.  So the RO 
must ensure that all of these records are on file for 
consideration in his appeal.



Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  

2.  Ensure that copies of all of the veteran's 
post-service VAOPT records have been provided to 
him, as he earlier requested.

3.  Ask the veteran to clarify whether all post-
service private clinical records concerning 
treatment, evaluation, observation or 
hospitalization for psychiatric disability are 
now on file.  With respect to any such records 
that are not on file, request that he complete 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  



This should include, but is not limited to, all 
post-service records from: 

Gene Lake, M.D.;

The Southern Nevada Adult Mental Health 
Services;

The Charter Behavioral Health Services;

*This should also include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

4.  Adjudicate the claim for an earlier effective 
date for service connection for schizophrenia.  

Then readjudicate the claim for an effective date 
earlier than March 22, 1999, for the TDIU.  

5.  If the benefits sought are not granted to the 
veteran's satisfaction, send him and his attorney 
a supplemental statement of the case (SSOC) and 
give them time to respond to it.  

6.  The RO must explain to the veteran and his 
attorney that an appeal must be initiated by 
filing a notice of disagreement (NOD) to any 
denial of the claim for an earlier effective date 
for service connection for schizophrenia 
(including the allegations that prior appeals from 
earlier RO denials of service connection for a 
psychiatric disorder were initiated by the timely 
filing of an NOD or perfected by the timely filing 
of a Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement)).



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

